Citation Nr: 0412761	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  99-22 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to April 
1970 and from December 1974 to December 1978.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Little Rock, Arkansas Regional 
Office (RO).  The veteran testified at hearings before a 
Hearing Officer at the RO in December 1998 and October 2002.  

In an April 2001 decision, the Board determined that new and 
material evidence had been submitted to reopen the previously 
denied claim of entitlement to service connection for a 
bilateral knee disability. The Board also denied the claim as 
to whether there was clear and unmistakable error in an 
August 1981 RO decision. The issue of service connection for 
a bilateral knee disability and the issue of entitlement to 
an increased rating for PTSD were remanded to the Board for 
additional development of the evidence.  

By a decision in April 2003, the Board concluded that (1) a 
bilateral knee disability was not incurred in or aggravated 
by active service and that arthritis may not be presumed to 
have been incurred in service, and (2) the criteria for an 
evaluation in excess of 30 percent for PTSD had not been met.  
On appeal, by an Order dated in October 2003, the Court of 
Appeals for Veterans Claims (hereinafter, the "Court") 
vacated April 2003 decision and remanded the matter to the 
Board for readjudication.  The Order was based on a Joint 
Motion for Remand filed by the parties (the veteran and the 
Secretary), which argued the Board had not adequately 
explained its reasoning that the appellant had received 
appropriate notice of the evidence and information necessary 
to substantiate the claim.  This decision is in response to 
the Court's Order.  


FINDINGS OF FACT

1.  A chronic bilateral knee disorder did not pre-exist the 
veteran's active service and was not present during active 
duty; nor was degenerative arthritis manifested within one 
year following discharge from active duty.  

2.  The veteran's PTSD is manifested by no more than moderate 
social and occupational impairment due to nightmares, 
intrusive thoughts, avoidance of crowds and lack of 
socialization.  


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by active service and arthritis may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3. 303, 3.307, 3.309 (2003).  

2. The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment. 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at issue.  

The veteran's claims were received via his attorney at the 
time in July 1998, and there is no issue as to provision of a 
form or instructions for applying for the benefits.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. §§ 3.150, 3.159(b)(2) 
(2003).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Joint Motion for Remand, which underlay the Court's October 
2003 Order vacating the Board's prior decision and remanding 
the matter for further adjudication, was predicated on a lack 
of sufficient reasons or bases for the conclusion that VA had 
provided adequate notice of the information or evidence 
necessary to substantiate the claims.  The following 
discussion addresses these concerns, as well as recent Court 
precedent.  

By an August 1998 letter, prior to the initial decision in 
this case, the RO informed the veteran he would be scheduled 
for a hearing as requested and would be scheduled for a VA 
examination to address the nature and severity of the PTSD 
(conducted in September 1998).  The letter told the veteran 
that new and material evidence was needed to reopen the claim 
involving the bilateral knee disorder, and defined the type 
of evidence constituting new and material evidence.  It 
further discussed where to send this evidence and when to do 
so.  By letter dated in October 1998, the RO informed the 
veteran of the place and time of the scheduled hearing, which 
was held in December 1998.  By a December 1998 letter, the 
RO asked the veteran for his authorization to obtain evidence 
from a Vet Center; no reply was received from the veteran.  
Upon disagreement with the initial rating decision, the RO 
issued to the veteran an October 1999 statement of the case 
that listed the evidence of record, the adjudicative actions, 
the pertinent law and regulations for evaluation of the 
claims, and the analysis supporting the determinations.  
After receipt of further treatment and examination reports, 
the RO issued a January 2000 supplemental statement of the 
case.  In response to the veteran's request for a travel 
board hearing, the RO sent him a January 2001 letter 
notifying him of the date, time, and place of such a hearing; 
the veteran failed to report for the hearing.  

The Board, in an April 2001 action, in pertinent part 
reopened the claim of service connection for a bilateral knee 
disorder, and remanded this claim and the claim for an 
increased evaluation for PTSD to the RO for further 
development.  By a letter dated in February 2002, the RO 
asked the veteran to "provide all sources of recent 
treatment received for PTSD and bilateral knee disabilities, 
and to also furnish signed authorizations for release to the 
VA of private medical records in connection with each non-VA 
source."  He was advised that "we [the RO] will try to help 
you get such things as medical records, employment records, 
or records from other Federal agencies.  You must give us 
enough information about these records so that we can request 
them from the person or agency who has them.  It's still your 
responsibility to make sure these records are received by 
us."  Thus, the RO notified the veteran he should provide 
information for the RO to assist him.  In March 2002, the 
veteran submitted a statement indicating that he was 
receiving VA treatment for PTSD and his bilateral knee 
condition.  He stated that he had had no private treatment.  
In an August 2002 supplemental statement of the case, listed 
the evidence considered, the legal criteria for evaluating 
the claims, and the analysis of the facts as applied to those 
criteria, thereby informing the appellant of the information 
and evidence necessary to substantiate the claims.  In 
testimony at a hearing in October 2002, the veteran indicated 
he received treatment only from VA physicians; he did not 
identify any non-VA sources of treatment.  

VA has informed the appellant of the evidence necessary to 
substantiate the claim.  The veteran, as early as August 
1998, was notified of the need for information or evidence 
concerning all treatment for the disabilities and of the 
importance of this information or evidence to VA's efforts to 
assist him.  In response VA learned, from the veteran's March 
2002 statement and his October 2002 testimony, that the sole 
source of treatment for the disabilities was VA medical 
professionals, and not non-VA sources.  The veteran has been 
informed of the information and evidence not of record that 
is necessary to substantiate the claim (evidence showing 
current PTSD severity and etiology of knee disabilities), of 
the information and evidence the veteran was expected to 
provide (dates and places of relevant treatment), of the 
information and evidence that VA will seek to provide (VA 
treatment identified by the veteran, and non-VA treatment 
identified and authorized by the veteran), and of the need 
for the veteran to provide any information and evidence he 
possesses pertinent to the claim.  See Pelegrini, 17 Vet. 
App. at 422.  There is no indication that additional 
notification of the types of evidence needed to substantiate 
the claim, or of VA's or the appellant's responsibilities 
with respect to the evidence, is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case, by August 1998 
letter first issued before the initial rating action (that 
was promulgated prior to enactment of the VCAA), did not 
comply with Pelegrini, any notice defect in this case was 
harmless error.  The content of the aggregated notices, 
including the notice letters issued in 2002, fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After VA provided this notice, the appellant 
informed VA that his only source of treatment was from VA 
facilities, and that he had not received any treatment for 
these disabilities from non-VA sources.  Even if the notice 
were deficient, this deficiency is harmless because the 
veteran limited the scope of VA assistance requested to only 
VA sources.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  The veteran's service medical 
records have been obtained.  The RO has also obtained VA 
treatment records dated from May 1979 to December 2002.  The 
veteran has not identified any additional VA or private 
treatment records with regard to his claim.  There is no 
reasonable possibility further assistance might substantiate 
the claim.  See 38 U.S.C.A. § 5103A(2) (West 2002); 38 C.F.R. 
§ 3.159(d) (2003).  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded VA examinations in 
September 1998, December 1999, May 2002 and June 2002.  

On appellate review, there are no areas in which further 
development is needed.  Although the February 2002 letter 
from the RO notified the veteran of the VA's duty to assist 
under the VCAA, he and his representative were not notified 
of the provisions of the implementing regulations.  The 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the veteran because the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  
The notice and development undertaken by the RO and the Board 
has fulfilled the requirements of the VCAA, and no beneficial 
purpose would be served by delaying a decision for the sole 
reason of notifying the veteran of the regulations.  As 
discussed above, all pertinent evidence has been obtained and 
the veteran has been afforded VA examinations.  He has also 
had the opportunity to testify.  

There would be no possible benefit to delaying adjudication 
of the case for notice of the VCAA or implementing 
regulations.  See Soyini v. Derwinski, 1 Vet. App. at 546; 
Sabonis v. Brown, 6 Vet. App. at 430.  Under these 
circumstances, adjudication of this appeal, without referral 
to the RO for initial consideration under VCAA, poses no risk 
of harm or prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

II.  Service Connection for a Bilateral Knee Disability

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Where a veteran served 90 days or more 
during a period of war or after December 31, 1946, and 
arthritis becomes manifest to a degree of l0 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 C.F.R. § 3.304(b) (2003).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2003).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(b) (2003); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  

On entrance examination in March 1968, the veteran denied a 
history of trick or locked knee.  The clinical examination of 
the lower extremities was normal.  There were no complaints, 
findings or diagnoses of a bilateral knee disability during 
period of active service from June 1968 to April 1970.  The 
clinical evaluation of the lower extremities was normal on 
separation examination in April 1970.  

A May 1973 Report of Medical History shows that the veteran 
denied a history of trick or locked knee.  On discharge and 
re-enlistment examination in December 1974, the clinical 
evaluation of the lower extremities was normal.  In August 
1977, the veteran was seen for complaints of bilateral knee 
pain for the previous five months, first noted when playing 
basketball.  The assessment was chondromalacia.  In August 
1978, he was seen for complaints of bilateral intermittent 
knee pain for the previous two years.  The assessment was 
recurrent chondromalacia.  In September 1978, he reported 
bilateral knee pain and occasional swelling.  The assessment 
was chondromalacia.  On separation examination in December 
1978, the veteran reported a history of trick or locked knee.  
It was noted that he had a history of pain in both knees due 
to kneecaps ligaments worn.  The examiner noted the problems 
stated, no present sequelae.  The clinical evaluation of the 
lower extremities was normal.  No diagnoses or defects were 
noted.  

May 1979 VA hospital records show that the veteran was 
hospitalized for treatment of hepatitis and chronic knee pain 
was noted.  There is no indication of treatment for knee 
complaints during that hospitalization.  VA outpatient 
records dated in February 1991 show that the veteran was seen 
on several occasions for complaints of bilateral knee pain.  
He initially reported that he had had knee pain for several 
years that had gotten worse in the last year.  He also 
reported an injury to the right knee ten years earlier, but 
no injury to the left side or recent injury to the right 
knee.  The diagnosis was chronic bilateral knee pain, 
probably degenerative joint disease.  February 1991 x-rays of 
the knee were normal.  An April 1991 VA orthopedic 
consultation report shows that the veteran reported long- 
standing bilateral knee pain and a history of patellar 
subluxation as a younger man.  The assessment was probably 
chondromalacia, rule out hip disorder.  A November to 
December 1991 hospital summary shows that the veteran was 
admitted for detoxification.  Bilateral knee pain was noted 
and the final diagnoses included arthritis of the knees.  

On VA examination in February 1992, the veteran reported 
bilateral knee pain and was unable to recall any specific 
injury to his knees.  The assessment was bilateral 
chondromalacia.  

In December 1998, the veteran testified that he was treated 
for complaints of knee pain during service and that he was 
told that the diagnosis was chondromalacia.  He indicated 
that surgical intervention was suggested during service but 
that he declined to have surgery.  He indicated that he did 
not have knee problems prior to his second period of active 
duty.  He testified that he was still having knee problems at 
the time he was discharged in 1978.  He indicted that he 
sought treatment for knee pain in 1979 at the VA.  He 
testified that he was told that the diagnosis was 
chondromalacia.

VA outpatient records dated from January 1994 to April 2002 
show treatment for complaints of bilateral knee pain.  The 
diagnoses included bilateral knee degenerative joint disease.  
An October 1998 outpatient record shows that the veteran 
reported a history of trauma to the right knee while in 
service.  The assessment includes knee pain, likely 
osteoarthritis.  An April 2000 entry also noted a reported 
20-year history of knee pain and that in 1978 doctors advised 
surgery to replace the kneecaps.  The impression included 
degenerative joint disease of the knees.  

On VA examination in June 2002, the examiner indicated that 
the record, including the veteran's service medical records 
had been reviewed.  The examiner summarized the treatment for 
complaints of knee pain shown in the service medical records.  
The post service evidence regarding the knees was also 
summarized.  The diagnosis was chondromalacia of the right 
and left knees.  The examiner concluded that, based on the 
evidence of record, the currently diagnosed bilateral knee 
disability was not likely related to the knee complaints 
noted in the service medical records.  

In October 2002, the veteran testified that he had problems 
with his knees in high school.  He indicated that he believed 
that he reported this condition at the time he entered 
service.  He testified that he thought that his knee 
condition was aggravated by his service.  He indicated that 
his knee has gotten worse over the years and that he had not 
injured his knees after service.  

After a full review of this evidence, the Board finds that 
the preponderance of the evidence is against the claim.  The 
veteran contends, as discussed in his October 2002 testimony, 
that his current bilateral knee condition pre-existed his 
active service and was aggravated by his active service.  The 
March 1968 entrance examination report showed the veteran did 
not report a pre-existing knee disorder at the time of entry 
into his first period of active service.  The examination of 
the knees was normal.  Thus, no bilateral knee disorder was 
noted at entrance into the first period of service.  The 
veteran did not report a pre-existing knee disorder in May 
1974 or at the time of the December 1974 entrance 
examination.  There was no evidence of a pre-existing knee 
disorder shown on the December 1974 entrance examination.  As 
such, no bilateral knee disorder was noted at entrance into 
the second period of service.  

As no bilateral knee disorder was noted on the veteran's 
entrance into either period service, the Board must consider 
whether the presumption of soundness is overcome by clear and 
unmistakable evidence to the contrary.  38 C.F.R. § 3.304(b) 
(2003).  The Board finds that it is not.  The veteran first 
contended in October 2002 that he had a knee disorder in high 
school prior to service.  In December 1998, he testified that 
he did not have any knee problem prior to his second period 
of active duty.  He never reported that history on any of the 
VA examinations regarding the knees.  There is no competent 
medical evidence showing that a knee disorder pre-existed the 
veteran's active service and he has not identified any 
medical evidence to support this contention.  The veteran 
contends he had a pre-existing knee disorder, but his 
testimony is not credible to establish this fact.  As a 
layperson, he is not competent to offer evidence that 
requires medical knowledge, such as the diagnosis or cause of 
a disability.  Thus, his statements regarding medical 
causation are not probative.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  All in all, the Board finds that 
the evidence of bilateral knee disorder prior to service is 
not sufficiently clear and unmistakable to rebut the 
presumption of soundness.  The preponderance of the evidence 
is against a finding that the veteran's current bilateral 
knee disorder pre-existed his active service and was 
aggravated by his service.  

As the veteran did not have a bilateral knee disorder on 
entrance into service, the question remains whether one was 
incurred during active military service.  The preponderance 
of the credible evidence is against such a finding.  The 
medical evidence does not support a finding that a bilateral 
knee disability, to include degenerative arthritis, was 
incurred during active service.  The service medical records 
show that the veteran was treated during the second period of 
active service for complaints of knee pain and there were 
diagnoses of chondromalacia.  At the time of separation from 
active service, the clinical evaluation of the knees was 
normal.  The examiner noted the reported history of knee 
problems, but found that there were no present sequelae.  
Thus, there is no competent medical evidence showing the 
presence of a bilateral knee disorder at the time of 
separation from service.  

The veteran currently has a bilateral knee disorder, 
variously diagnosed as degenerative joint disease and 
chondromalacia.  The post service medical evidence includes 
one notation of chronic knee pain in a May 1979 hospital 
records.  There is no medical evidence of treatment for 
complaints of knee pain until 1991, when the veteran sought 
treatment at the VA.  At that time he reported a several year 
history of knee pain and a right knee injury 10 years 
earlier.  There was no mention of a reported history of knee 
pain in service.  While the veteran testified he had sought 
treatment for knee pain in 1979, there is no contemporaneous 
or otherwise reliable evidence of pertinent disability 
involving the knees until 1991, more than 10 years after 
discharge from military service.  There is no competent 
medical evidence in the post service medical records showing 
the current bilateral knee disorder had its onset during 
active service or arthritis manifested to a compensable 
degree within one year after separation from active service.  
This conclusion is supported by the opinion expressed by a VA 
examiner in June 2002, that there was no medical nexus 
between the complaints of knee pain in service and the 
currently diagnosed knee disorder.  The record does not 
support the veteran's contentions.  To the extent the veteran 
asserts his current bilateral knee disorder began during 
service, he is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  Thus, his statements regarding medical causation 
are not probative.  See Espiritu, 2 Vet. App. at 495.  

The preponderance of the evidence is against the claim of 
entitlement to service connection for a bilateral knee 
disability.  The Board has considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Increased Rating for PTSD  

The veteran's service records indicate that he served in the 
United States Marine Corps in Vietnam.  In February 1993, the 
RO granted service connection for PTSD based on the veteran's 
reports of stressors while serving in Vietnam.  The veteran's 
PTSD was evaluated as 100 percent disabling from June 22, 
1992, based upon 38 C.F.R. § 4.29, and 30 percent from 
September 1, 1992.  In July 1998, the veteran's attorney 
filed a claim for an increased rating for PTSD on his behalf.  
In an August 1999 rating decision, the RO continued the 
veteran's 30 percent evaluation for PTSD.  The veteran has 
appealed and seeks a rating in excess of 30 percent for his 
service-connected PTSD, which is evaluated under Diagnostic 
Code 9411.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities which is based 
on the average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2003).  Where entitlement 
to service connection has been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Separate diagnostic codes identify the various disabilities.  
Each disability is to be viewed in relation to its history 
and emphasis placed upon the limitation of activity imposed 
by the disabling condition.  38 C.F.R. § 4.1 (2003).  Medical 
reports are to be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.2 (2003).  Where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.7 (2003).  

These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  

In the field of mental disorders, the severity of disability 
is based upon actual symptomatology, as it affects social and 
industrial adaptability.  38 C.F.R. § 4.130 (2003).  In 
evaluating impairment resulting from the ratable psychiatric 
disorders, social inadaptability is to be evaluated only as 
it affects industrial adaptability based on all of the 
evidence of record.  38 C.F.R. § 4.129 (2003).  

Under 38 C.F.R. § 4.130, the veteran's PTSD is rated under 
Diagnostic Code 9411, where the presently assigned 30 percent 
rating is based on occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
The next higher evaluation, a 50 percent evaluation, 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2003).  

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
(2003) are not intended to be an exclusive or exhaustive list 
of symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The disability must be viewed in relation to its history.  38 
C.F.R. § 4.1 (2003).  In this case, the claims files include 
VA inpatient treatment reports, dated beginning in 1992, 
which contain very little in the way of psychiatric 
treatment.  It appears the earliest diagnosis of PTSD is 
contained in an August 1992 VA discharge summery showing the 
veteran's first PTSD substance abuse rehabilitation program 
admission.  Upon discharge from the hospital, it was agreed 
the veteran's PTSD-related symptoms needed continued 
treatment on an outpatient basis.  The symptoms were 
described as chronic and severe, and were described as 
insomnia and nightmares, almost nightly with no suicidal or 
homicidal ideation.  A private examination for PTSD was 
conducted in December 1992, and revealed the veteran was 
cooperative with normal speech.  He experienced crying spells 
when watching some pictures on TV and when looking at a 
Vietnam photo album.  His thought processes were normal and 
his memory gave him some trouble.  He was alert without 
hallucinations, delusions, or schizophrenic trends.  Some 
depression and anxiety was noted.  He had some suicidal 
thoughts, had made an attempt while in Vietnam after 
receiving a girlfriend's letter, and had some homicidal 
thoughts with no attempts.  His PTSD diagnosis was described 
as chronic and delayed.

On VA examination in September 1998, the veteran reported he 
was not receiving any mental health treatment and that he did 
not take any psychotropic medication.  He did not consider 
himself to have any mental health problems, but thought he 
was depressed at times.  He reported having nightmares one to 
two times per week, some of which involved military 
experiences.  He indicated he had some intrusive thoughts 
about the war, avoided crowds, and preferred to eat at home.  
He said he was able to go to large stores.  He said he had 
been married for 25 years and had separated several times, 
most recently three months earlier.  He indicated he worked 
as a night stocker at a grocery store for eight years, and 
prior to that had worked part time at a janitorial service, 
where he was fired for drinking on the job.  When not at 
work, he tended to spend his time at home, listening to music 
or watching television.  He indicated he did not visit 
anyone.  On mental status examination, speech was within 
normal limits.  No overt anxiety or dysphoria was noted.  
Mood was euthymic and affect was appropriate.  Associations 
were logical and no confusion was found.  The veteran was 
oriented in all spheres and no gross impairment of memory was 
observed.  No hallucination or delusions were reported or 
found. Insight and judgment were adequate.  The veteran 
denied homicidal or suicidal ideation.  The impression was 
chronic PTSD and the Global Assessment of Functioning (GAF) 
scale score was 57.  

In December 1998, the veteran testified he had missed three 
or four days of work due to his PTSD. He indicated he did not 
take any medication for PTSD.  He reported he had three 
flashbacks a week.  He testified he had mood swings and panic 
attacks.  He indicated in the past that he had taken 
medication but stopped taking it because of the side effects.  
He testified the longest he had held a job was three years 
and that the loss of jobs was due to stress.  He indicated he 
was currently worked as a night stocker.  He testified he did 
not socialize or go to church because he felt uncomfortable.  

On VA examination in December 1999, the veteran reported 
nightmares about the war and his martial experiences had 
increased to three to four times a week.  He reported he had 
night sweats and some intrusive thoughts about the war.  He 
said he had been more easily startled by noises and did not 
go to restaurants because the noise upset him too much.  He 
avoided large stores because the crowds bothered him.  He was 
separated from his wife of 26 years.  He was working part- 
time for a janitorial service since February, and denied 
having significant problems at work.  When not a work, he 
spent his time mostly around the house not doing much of 
anything and he rarely visited anyone.  On mental status 
examination, there was no overt anxiety and some mild 
dysphoria.  Eye contact was good and speech was normal.  
Affect was appropriate to content.  Thought processes and 
associations were logical and tight with no loosening of 
associations or confusion.  There was no gross impairment in 
memory and the veteran was oriented in all spheres.  There 
was no hallucinations or delusions.  Insight and judgment 
were adequate.  There was no homicidal or suicidal ideation.  
The impression was PTSD and the GAF scale score was 59.  

On VA examination in May 2002, the veteran reported he did 
not receive mental health treatment and did not take any 
psychotropic medications, but was not doing well.  He said he 
was going through a depressive stage and had not gotten over 
the death of a family member.  He reported nightmares two or 
three times a week and intrusive thoughts of the war.  He 
claimed he was easily startled on occasion by sounds and that 
he avoided crowds.  He said he did not go to restaurants 
often because he felt closed in.  He was able to go to large 
stores on occasions.  He reported he had been married for 29 
years but separated for 21 years.  He was living alone but 
dating someone.  He reported he had worked at the VA hospital 
in housekeeping for the past three years and was getting 
along with his coworkers and adjusting to the job.  He 
indicated that he did not socialize.  

On mental status examination, no significant anxiety or 
dysphoria was noted.  The examiner noted the veteran made 
virtually no eye contact during the examination.  Mood was 
euthymic and affect was appropriate to content.  Thought 
processes and associations were logical and tight with no 
loosening of associations or confusion.  There was no gross 
impairment in memory and the veteran was oriented in all 
spheres.  There was no hallucinations or delusions.  Insight 
and judgment were adequate.  The veteran reported occasional 
suicidal ideation but denied intent.  He denied homicidal 
ideation.  The impression was PTSD and the GAF scale score 
was 58.  

In October 2002, the veteran testified he had problems 
keeping a job due to difficulty with authority figures.  He 
indicated he was currently employed at the VA in the 
housekeeping department.  He testified in the previous six 
months his job had deteriorated due to physical problems.  He 
indicated he had a female friend and that they had had 
problems in their relationship due to his having nightmares 
and becoming angry.  He testified he was not receiving 
treatment or taking any medications for PTSD.  He indicated 
he did not socialize and mostly stayed at home.  He indicated 
he was going through a divorce and that the situation was 
upsetting and frustrating.  

An October 2002 statement from a friend of the veteran 
indicated he experiences nightmares.  It was indicated he had 
not been able to keep a job due to stress.  She indicated he 
would get angry with her at times.  She also indicated he 
sometimes thought that the military was listening to him or 
spying on him.  

A December 2002 VA outpatient treatment record noted mild 
situational depression secondary to ongoing divorce.  

After reviewing the totality of the evidence, the Board finds 
an increased rating is not warranted for the veteran's PTSD.  
The medical evidence for consideration in this case consists 
of VA outpatient treatment notes (showing treatment for 
unrelated medical problems) and examination reports dated in 
September 1998, December 1999, and May 2002.  The evidence 
from the September 1998 report shows that the veteran 
receives no ongoing treatment for PTSD and is not taking any 
psychotropic medications.  He reported intrusive thoughts, 
nightmares and avoidance of crowds.  He was able to work as a 
night stocker in a grocery store.  He indicated he was 
separated from his wife and did not visit anyone.  VA 
outpatient records do not show any regular treatment for 
PTSD.  On VA examination in December 1999, he reported an 
increase in nightmares to three to four times a week and some 
intrusive thoughts.  He continued to report avoidance of 
crowds.  He was working part-time at a janitorial service and 
denied any significant problems at work.  The most recent 
examination in May 2002 indicated that he was able to 
continue working, now at a VA hospital in housekeeping.  The 
evidence also shows that he was able to maintain a 
relationship with a woman, although it is noted that there 
are some problems related to anger.  He was able get along 
with coworkers.  He indicated he did not socialize but was 
able to go to a large store on occasion.  

The Board finds that this medical evidence is highly 
probative evidence that the veteran's symptoms are not 
sufficiently severe to have resulted in occupational and 
social impairment with reduced reliability and productivity, 
and the Board has determined that the preponderance of the 
evidence shows the veteran's PTSD more closely resembles the 
criteria for a 30 percent rating.  In this regard, there is 
insufficient evidence of such symptoms as flattened affect, 
irregular speech, difficulty in understanding complex 
commands, impairment of short- and long-term memory, and 
impaired abstract thinking, nor are the other PTSD symptoms 
shown to have resulted in such impairment.  

The September 1998 VA examination report showed that the GAF 
scale score was 57.  The GAF scale score was 59 on 
examination in December 1999 and it was 58 on examination in 
May 2002.  The GAF scale reflects the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness." American Psychiatric 
Association, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994) (hereinafter DSM-IV).  Scores ranging from 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
38 C.F.R. § 4.130 (2003) (incorporating by reference VA's 
adoption of DSM-IV for rating purposes).  The scores of 57, 
58, and 59 support the conclusion that a higher rating is not 
warranted, for these scores reflect no more than moderate 
impairment in social and occupational functioning, consistent 
with no more than a 30 percent disability rating.  
Accordingly, the criteria for an evaluation in excess of 30 
percent under Diagnostic Code 9411 are not met.  38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2003).  

In reaching this decision, the Board acknowledges that the 
veteran has consistently reported and testified to such 
symptoms as nightmares, sleep disturbances, spousal troubles, 
and occasional suicidal ideation (without intent).  The Board 
also takes note of his friend's statement that the veteran 
had not been able to keep a job due to stress, would get 
angry with her at times, and entertained thoughts that the 
military was spying on him.  However, the findings are 
insufficient to show that, overall, the criteria for a higher 
rating have been met.  See e.g., September 1998 
VA examination report (noting inter alia normal speech, 
appropriate affect, logical thought processes and 
associations, adequate judgment and insight, with no 
impairment of memory, and no hallucinations, suicidal or 
homicidal ideation); December 1999 VA examination report 
(showing mild dysphoria, speech within normal limits, logical 
thought processes and associations, no impairment of memory, 
and no hallucinations or delusions); and May 2002 VA 
examination report (noting virtually no eye contact, no 
significant anxiety or dysphoria, appropriate affect, no 
impairment of memory, and no hallucinations, suicidal or 
homicidal ideation, logical and thought processes, with no 
evidence of delusion or paranoia, and limited insight and 
judgment).  

Based on the foregoing, the Board concludes that the 
veteran's PTSD is not manifested by symptomatology that 
approximates, or more nearly approximates, the criteria for 
an evaluation in excess of 30 percent under Diagnostic Code 
9411.  There is no reasonable doubt on this matter that could 
be resolved in the veteran's favor.  Accordingly, the claim 
must be denied.  


ORDER

Service connection for a bilateral knee disability, to 
include degenerative arthritis, is denied.  

An evaluation in excess of 30 percent for the service- 
connected PTSD is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



